Fourth Court of Appeals
                                       San Antonio, Texas
                                               June 24, 2015

                                           No. 04-15-00242-CV

                      IN RE UNIVERSITY OF THE INCARNATE WORD

                                    Original Mandamus Proceeding 1

                                                  ORDER

       On April 21, 2015, relator University of the Incarnate Word filed a petition for writ of
mandamus. The court has considered relator’s petition, the response and reply of the parties, and
has determined that relator is entitled to mandamus relief. Accordingly, the petition for writ of
mandamus is CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

        The Honorable David A. Canales is ORDERED to vacate the May 1, 2015 order granting
plaintiffs’ motion to compel discovery responses. The writ will issue only if we are notified that
Judge Canales has not done as directed within fifteen days from the date of this order.

        It is so ORDERED on June 24, 2015.


                                                                    _____________________________
                                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2015.

                                                                    _____________________________
                                                                    Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2014-CI-07249, styled Valerie Redus, Individually and Robert Redus,
Individually and as Administrator of the Estate of Robert Cameron Redus v. University of the Incarnate Word and
Christopher Carter, pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable David A.
Canales presiding.